Citation Nr: 1120342	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-43 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a testicular disorder, to include pain and swelling of the testicles and erectile dysfunction.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a testicular disorder.  The Veteran timely appealed that issue.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2010 from Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, a September 2008 PIES request for the Veteran's service treatment records noted that those documents were unavailable and presumed to be fire-related.  The RO issued a memorandum of unavailability for the Veteran's service treatment records in January 2009.  Thus, on remand, the Board does not find it necessary for further attempts to obtain those service treatment records.  

However, the Board is cognizant that in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In light of this duty, the Board finds that a remand is necessary.

First, the Veteran testified in his September 2010 hearing that he injured himself carrying timber at Fort Leonard Wood, Missouri early in his military service.  He stated that he developed pain and swelling in his testes at that time, and that he was given medication and placed on light duty until he traveled to Germany.  He also stated that he was issued a "bag with a string on it to put [his testes] in and tie it around [his] waist."  He stated that it was not a truss.  Following the Veteran's travel to Germany and after finishing the medication, the swelling and pain went away, though he stated that he would reaggravate the injury throughout service approximately once a month but would not seek any treatment.  

The Veteran testified that, following discharge from service, he would have intermittent flare-ups that he would self-treat, though such flare-ups would not affect his ability to perform his job.  He stated that he first sought treatment for the condition sometime in the 1960's and that he began treatment at VA in the late 1990's.

VA treatment records from October 1998 through August 2009 are of record.  Those treatment records document an extensive history of poorly-controlled or uncontrolled diabetes mellitus, type II.  The Veteran was initially diagnosed with erectile dysfunction in May 2003, at which time no pain, swelling, or masses were noted in the Veteran's abdomen, scrotal, or groin region.  The Board notes that throughout that period the Veteran never complained of or sought treatment for any testicular condition, particularly any condition that involved pain or swelling of the testes.  In fact, whenever any cursory examination was performed the Veteran's testes were noted as being similar to the May 2003 treatment note.

The Board notes that on remand VA should attempt to elicit more information from the Veteran regarding any private treatment he may have sought for his testicular problems following discharge from service, particularly in the 1960's as well as any current private treatment he may be receiving for that condition.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In the current case, the Veteran has a current diagnosis of erectile dysfunction.  Although he also has a diagnosis of diabetes mellitus, there is no medical opinion that explicitly relates the erectile dysfunction to diabetes mellitus.  Therefore, the Board may not dismiss the possibility that the erectile dysfunction is due to other causes.  In addition, the Veteran provided credible testimony that he was treated for an injury to his testicle during active service, and that he began to seek treatment for continuing testicular pain within a few years of discharge from service.  Given the absence of the Veteran's service treatment records, this testimony is sufficient to constitute signs and symptoms of disability that may be associated with service.  Therefore, given the lack of the Veteran's service treatment records and the heightened duty to assist in this case, the Board finds that a VA examination is necessary in order to properly address the Veteran's claimed testicular disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2009 and associate them with the claims file.

2.  Ask the Veteran to identify any private treatment he has received for his testicular condition since discharge from service, particularly in the 1960's.  After securing the necessary release forms, VA should attempt to obtain any identified documents and associate them with the claims file.  If VA is unable to obtain any of the identified documents, such should be noted in the claims file and communicated to the Veteran so that he may have a chance to obtain those documents on his own behalf.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed testicular disorder is due to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any testicular disorder found, including symptomatology described as pain, swelling and impotence/erectile dysfunction.  

The examiner is then asked to opine whether any testicular disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is the result of military service, to include an injury while carrying timber which resulted in swelling, pain and a restriction to light duty for a period of time.  The examiner should also discuss the lack of any current treatment for testicular symptomatology since 1998 and the normal cursory examinations throughout the VA treatment records since that time.  

In regards to erectile dysfunction, the examiner should opine whether that disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service or whether such is due to the Veteran's poorly-controlled or uncontrolled diabetes mellitus; the Board notes that the Veteran had 6 children, though how many were born after service is currently unclear.  

A rationale must be provided for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a testicular disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



